POLLBY, J.
This action was brought to recover on a policy of fire insurance. The destruction of the property by fire and the extent of the loss is not disputed by the defendant, .'but it is alleged as a defense that the policy had been forfeited, prior to the occurrence of the fire, for nonpayment of the premium. At the close of all the testimony, both parties moved for a directed verdict. The court denied defendant's motion and directed a verdict for the plaintiff. Judgment was entered accordingly, and defendant appeals.
[1,2] The effect of the motions to direct a verdict was to submit all questions of fact to the court. There is no statement in the appellant’s brief that the printed record in this court contains all of the material evidence. Therefore we are bound to assume that there was ample evidence to support the verdict, and the sufficiency of the evidence to support the verdict will not be reviewed by this court.
[3] The policy contains the following provision:
“In consideration of the stipulations herein named and of payment at maturity of premium note for $32.00 due October 1., 1916, does insure Emil Langbehn for the term, of three years,” etc.
It is conceded that the policy went into effect when it was delivered to plaintiff, and there is no evidence to show that it was ever canceled or suspended. The policy contains no provision that it should be suspended for nonpayment of the premium note, and such note is no part of the policy.. ¡Section 9198, Code of 1919 (section 1, c. 164, Laws 1909), requires all fire insurance policies to be written upon, a standard from prescribed by law. Certain changes and exceptions are allowed, but these, in order to be effective, must be added to or indorsed upon the policy, so that the entire contract is contained in a single instrument — the .policy. This is in the hands of the policy holder, and he is bound only by the conditions therein, contained. .There is nothing in the policy that authorized the giving of the notice prescribed by section 9191, *583Code of 1919 ('Civ. Code § 677). One of the very essential reasons for providing the standard form of policy is that the entire contract may be contained in a single instrument, that at all times may be in the hands of the policy holder.
There was some immaterial evidence admitted over defendant’s objection, but none of it was prejudicial to the rights of defendant, and its admission does not constitute reversible error.
The judgment appealed from is affirmed.